DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 2, 4, 14, 15 and 18 are objected to because of the following informalities:  
“a skin lesion treatment agent” in lines 6 and 8 of claim 1, in line 1 of claim 2, in line 3-4 of claim 14 and in line 1 of claim 15 should be amended to recite --the skin lesion treatment agent-- since “a skin lesion treatment agent” has already been introduced in line 2 of claim 1 and in line 2 of claim 14 prior to these recitations. 
“the exposed surface” in line 10 of claim 1 and in line 10 of claim 18 should be amended to recite --an exposed surface--.
“the surface” in line 1 of claim 4 should be amended to recite --a surface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “wherein the applicator tip is made from a foam material, a non-woven material, a woven or knitted fabric, a spacer material, or a combination thereof”. It is at most unclear how a foam material can be a non-woven material, a woven or knitted fabric, a spacer material, or a combination thereof. At most, it appears to be able to be made of one of the material claimed and not a combination of all of the material. Clarification and appropriate correction is required.   
Claim 9 is rejected due to dependency over claim 8.
Claim 14 recites the limitation “an applicator tip” in line 5 of the claim. It is noted that an applicator tip has been recited in line 3 of the claim, it is at most unclear if the two are referring to the same applicator tip or not. Clarification and appropriate correction is required.
Claims 15-17 are rejected due to dependency over claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensma (US Patent No. 6,092,527).
Regarding Claim 1, Jensma teaches a device for treating a skin lesion (abstract), wherein the device comprises: a container 11 for holding a skin lesion treatment agent 2; an applicator tube 4; and an applicator tip 5/51 (Fig. 1); wherein the applicator tube 4 is attached to the container 11 and the applicator tip 5/51 in a manner to allow passage of a skin lesion treatment agent from the container to the applicator tip (Col. 6, ll. 18-36);  wherein the applicator tip is made from a material that absorbs a skin lesion treatment agent (Col. 1, ll. 38-45 and Col. 5, ll. 12-29); and wherein at least part of the exposed surface of the applicator tip is concave (at least the proximal end has a dip or a concave shaped as seen in Figs. 1-6; Moreover, once the dispensing head 5 comprising the shaped member 51 composed of an open celled foam which is flexible as disclosed in Col. 2, ll. 43-67 is applied to the effective area it is pressed against the tissue thereby curving inward and creating a concave surface at the distal tip of the applicator, see  Col. 5, ll. 1-11, Col. 2, ll. 55-67 and Col. 6, ll. 14-18).
Regarding Claim 2, Jensma teaches wherein a skin lesion treatment agent 2 is present in the container (Fig. 1 and Col. 6, ll. 18-36).
Regarding Claim 3, Jensma teaches wherein the skin lesion treatment agent is a refrigerant (Col. 1, ll. 38-48, Col. 5, ll. 12-29 and Col. 6, ll. 18-36).
Regarding Claim 4, Jensma teaches wherein only one part of the surface of the applicator tip is concave (at least the proximal end has a dip or a concave shaped as seen in Figs. 1-6).
Regarding Claim 5, Jensma teaches wherein the applicator tip is made from a porous material (Col. 3, ll. 1-27).
Regarding Claim 6, Jensma teaches wherein the applicator tip is made from a material having a density equal to or greater than about 0.1 g/cm3 and/or equal to or less than about 0.4 g/cm3 (Col. 1, ll. 1-2 teaches “The density of the foam is preferably less than 60, particularly 10-40, especially 12-35 kg/m.sup.3”, wherein, 40kg/m3=0.04g/cm3, which is “or less than about 0.4 g/cm3” as claimed).
Regarding Claim 8, Jensma teaches wherein the applicator tip is made from a foam material, a non-woven material, a woven or knitted fabric, a spacer material, or a combination thereof (Col. 5, ll. 12-29).
Regarding Claim 11, Jensma teaches wherein the applicator tip has a length of from about 1.0 cm to about 1.5 cm and/or wherein the applicator tip has a diameter at its widest point from about 0.5 cm to about 0.7 cm (Col. 4, ll. 23-27 and Col. 6, ll. 46-52).
Regarding Claim 12, Jensma teaches wherein the concave part of the surface of the applicator tip is a single curved face or the concave part of the surface of the applicator tip comprises a plurality of flat faces (at least the proximal end has a dip or a concave shaped as seen in Figs. 1-6 comprised of at least two flat faces; Moreover, once the dispensing head 5 comprising the shaped member 51 composed of an open celled foam which is flexible as disclosed in Col. 2, ll. 43-67 is applied to the effective area it is pressed against the tissue, it naturally curves inward and creating a concave surface at the distal tip of the applicator thereby the concave part of the surface of the applicator tip would be a single curved face, see  Col. 5, ll. 1-11, Col. 2, ll. 55-67 and Col. 6, ll. 14-18).
Regarding Claim 13, Jensma teaches wherein the depth of the concave part of the surface of the applicator tip is from about 0.2 cm to about 0.5 cm and/or wherein the diameter of the widest part of the concave part of the surface of the applicator tip is from about 0.3 cm to about 0.6 cm (in one aspect, the depth of the concave part of the surface of the applicator tip depends on the amount of pressure applied to press it onto the targeted tissue or in a different interpretation, the concave section of the proximal end of the applicator has a widest diameter equal to the diameter of the applicator itself, which is disclosed to be 1.75 to 12mm, which encloses the claimed range, see Col. 4, ll. 1-2).
Regarding Claim 14, Jensma teaches a kit for making a device for treating a skin lesion (abstract), wherein the kit comprises: a container 11 for holding a skin lesion treatment agent 2; an applicator tube 4 configured to hold an applicator tip 5/51 (Fig. 1) and to allow passage of a skin lesion treatment agent from the container to the applicator tip (Col. 6, ll. 18-36); and 
an applicator tip made from a material that absorbs a skin lesion treatment agent (Col. 1, ll. 38-45 and Col. 5, ll. 12-29); 
wherein at least part of the surface of the applicator tip is concave (at least the proximal end has a dip or a concave shaped as seen in Figs. 1-6; Moreover, once the dispensing head 5 comprising the shaped member 51 composed of an open celled foam which is flexible as disclosed in Col. 2, ll. 43-67 is applied to the effective area it is pressed against the tissue thereby curving inward and creating a concave surface at the distal tip of the applicator, see  Col. 5, ll. 1-11, Col. 2, ll. 55-67 and Col. 6, ll. 14-18).
Regarding Claim 15, Jensma teaches wherein a skin lesion treatment agent 2 is present in the container (Fig. 1 and Col. 6, ll. 18-36).
Regarding Claim 16, Jensma teaches wherein the skin lesion treatment agent is a refrigerant (Col. 1, ll. 38-48, Col. 5, ll. 12-29 and Col. 6, ll. 18-36).
Regarding Claim 17, Jensma teaches wherein the applicator tip is made from a foam material, a non- woven material, a woven or knitted fabric, a spacer material, or a combination thereof (Col. 2, ll. 4-26, Col. 3, ll. 15-32 and Col. 5, ll. 12-29).
Regarding Claim 18, Jensma teaches a method of treating a skin lesion using a device (abstract), wherein the device comprises: a container 11 holding a skin lesion treatment agent 2; an applicator tube 4; and an applicator tip 5/51 (Fig. 1);
wherein the applicator tube 4 is attached to the container 11 and the applicator tip 5/51 in a manner to allow passage of the skin lesion treatment agent from the container to the applicator tip (Col. 6, ll. 18-36);
wherein the applicator tip is made from a material that absorbs a skin lesion treatment agent (Col. 1, ll. 38-45 and Col. 5, ll. 12-29); and 
wherein at least part of the exposed surface of the applicator tip is concave (at least the proximal end has a dip or a concave shaped as seen in Figs. 1-6; Moreover, once the dispensing head 5 comprising the shaped member 51 composed of an open celled foam which is flexible as disclosed in Col. 2, ll. 43-67 is applied to the effective area it is pressed against the tissue thereby curving inward and creating a concave surface at the distal tip of the applicator, see  Col. 5, ll. 1-11, Col. 2, ll. 55-67 and Col. 6, ll. 14-18), wherein the method comprises:
releasing the skin lesion treatment agent from the container through the applicator tube to the applicator tip; and contacting the skin lesion with the concave part of the surface of the applicator tip (Col. 5, ll. 62-Col. 6, ll. 36). 
Regarding Claim 19, Jensma teaches wherein the skin lesion is selected from warts (including verrucas/plantar warts, periungual warts, and verruca vulgaris/common wart), keratoses, achrocordon, molluscum contagiosum, age spots, dermatofibroma, keloids, granuloma annulare, porokeratosis plantaris, angiomas, lentigo maligna, keratocanthoma, basal cell, Bowen's disease, lentigo discreta, chondrodermatitis, epithelial nevus, leokoplakia, granuloma pyogenicum, moles, nodules, skin tags, and Kaposi's sarcoma (Col. 6, ll. 8-36).
Regarding Claim 20, Jensma teaches wherein the skin lesion is a wart (Col. 6, ll. 8-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jensma as applied above, in view of Kramer (US Pub. No. 2016/0206295).
Regarding Claim 7, Jensma teaches wherein the applicator tip is made from a hydrophilic material. In the same field of invention, Kramer teaches the use of a non-stick coating such as a hydrophilic coating applied to one or more surfaces in order to create a low friction and prevent sticking to the tissue “at least one of the cryoprobe or the canula is coated with a hydrophilic coating to reduce adhesion” in [0018] and “In this case the hydrophobic layer serves to discourage adhesion of freezing or frozen or partially frozen tissue to the surrounding material” in [0099]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to apply a similar non-stick coating made from a hydrophilic material to the tip of Jensma’s invention in order to reduce the likelihood of sticking of the treated tissue to the applicator to prevent unintentional injury to tissue. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jensma as applied above in view of Howlett (US Pub. No. 2005/0043723).
Regarding Claim 9, Jensma teaches “obtained excellent results using cotton wool as the permeable and absorbent material, for example cotton wool in the form of a bud secured to the top of a hollow tube; in some cases, excellent results can be obtained using the absorbent cotton wool-tipped tubes which are commercially available. However, other materials, including other non-woven fibrous cellulosic or non-cellulosic materials could also be used” in Col. 5, ll. 19-26; however, is not clear if the non-woven material disclosed comprises a blend of polyolefin and polyester fibres or not. In the same field of invention, Howlett teaches a similar cryogenic device comprising a container connected to a porous tip for application of a cryogenic agent to freeze a skin lesion such as a wart and further teaches “Tip 128 can be made of any suitable material, such as a polymeric foam, a sintered thermoplastic, a sintered metal, a glass or ceramic frit, or a polyolefin or polyester nonwoven fabric” in [0063] and “said porous tip comprises a nonwoven material having polyolefin and polyester components” in claim 18. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a tip made of a non-woven material comprising a blend of polyolefin and polyester fibres as disclosed by Howlett, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jensma.
Regarding Claim 10, Jensma teaches wherein the applicator tip is porous and has a “high porosity, e.g. greater than 90%” (Col. 3, ll. 1-14). Although a pore volume from about 75 % to about 85 % is within the porosity range disclosed, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a foam with a pore volume from about 70% to about 85%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794